Citation Nr: 1501084	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran is represented by:	 The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to September 2001 and from May 2006 to September 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

The Veteran's sleep apnea did not have its onset during service and is not otherwise shown to be related to his active duty.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's March 2010 letter advised the Veteran of the requisite notice requirements.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Board acknowledges that the Veteran has not been afforded a VA examination to determine the date of onset of his current sleep apnea.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(I); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran asserts that his current sleep apnea began during service.  Service treatment records do not show, and the Veteran does not contend, that the he ever sought medical treatment for any sort of sleep disturbance or fatigue during service.  The only evidence indicating that the Veteran experienced symptoms of sleep apnea during service is the Veteran's testimony and a written statement from a fellow soldier with whom he shared a bunk during deployment.  As will be discussed herein, the credible evidence of record does not establish the existence of an in-service event, injury, or disease.  Consequently, a VA examination is not required.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran seeks service connection for sleep apnea.  He contends that although a diagnosis was not provided until approximately a year and a half after discharge, his sleep apnea had its onset during service.   

Service treatment records show no complaints of or treatment for any sort of sleep disturbance, gasping for air during the night, or fatigue during service.  In a February 2013 hearing before the Board, the Veteran testified that while he was serving in Iraq, he experienced dreams where people were trying to kill him, after which he woke up startled, coughing, and gasping for air.  He stated that he was not familiar with sleep apnea at the time, but figured that he stopped breathing in his sleep due to post-traumatic stress disorder (PTSD).  He indicated that he had been mentioning these symptoms for a while.  The Veteran stated that he specifically recalls telling Staff Sergeant E.L, a fellow soldier with whom he shared a bunk during deployment.  He also stated that he was not sure if E.L. ever observed him waking up gasping for air.  The Veteran further testified that he first reported these symptoms to a doctor when he visited McClellan VA hospital in Little Rock, Arkansas, "soon after getting back" from Iraq, which he estimated was approximately three months after discharge. 

Following the February 2013 hearing, the Veteran submitted written statements from his fiancé, a co-worker, and his bunkmate in Iraq, E.L., along with a waiver of RO jurisdiction.  In the written statement, E.L. indicated that he shared a bunk with the Veteran for approximately a year while serving in Iraq.  E.L. stated that the Veteran snored extremely loudly and often stopped breathing while he was asleep.  E.L. stated that he "would have to shake the bunk to get him to move and start breath[ing] again."  E.L. also indicated that the Veteran "would always fall asleep during meetings" and "on many occasions," the Veteran fell asleep while driving.

The RO obtained all of the Veteran's VA treatment records from the Little Rock VA hospital system, which includes McLellan Hospital.  The earliest treatment record is a March 2008 initial evaluation after the Veteran's 12-month deployment to Iraq.  The treatment record does not indicate that the Veteran mentioned any symptoms of disturbed sleep, fatigue, and/or gasping for air during the night.  Treatment records also indicate that the Veteran received treatment at Little Rock VA medical centers three more times that month without any complaints of sleep apnea symptoms.  During a March 2008 traumatic brain injury evaluation, the Veteran was specifically asked about his sleep habits.  The Veteran indicated that his sleep routine varied, but he slept approximately eight to ten hours per night.  He noted some daytime sleepiness, but indicated that he felt fatigued and/or tired "only sometimes."  The Veteran stated that he was unsure of nighttime awakenings.  

An April 2008 mental health consultation note indicates that the Veteran reported having dreams about someone standing at his door.  He stated that he had difficulty sleeping when he was alone, but slept well if someone else was in the home.  He indicated that he used Nyquil to help him sleep.

In October 2008, the Veteran reported difficulty falling asleep and experiencing dreams in which someone was standing at his front door or in which he was trying to kill someone.  He indicated that he averaged approximately four hours of sleep per night.  

In April 2009, the Veteran first reported snoring, gasping for breath during sleep, and waking up suddenly with a feeling that he was not breathing.  He also reported feeling excessively tired during the day.  The Veteran was referred to a pulmonologist for further evaluation and treatment.

In July 2009, the Veteran underwent a sleep study, during which he reported the date of onset of symptoms as September 2008.  The Veteran was given a diagnosis of sleep apnea.  

The Veteran's and E.L.'s statements are competent evidence as to factual matters of which they have first-hand knowledge and the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the lay statements are deemed competent evidence as to the presence sleep apnea symptoms during service, the Board must also ascertain whether these statements are credible.  Id. at 469; see also  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

During the February 2013 hearing before the Board, the Veteran testified that while he was serving in Iraq, he started waking up suddenly during the night, gasping for air, and feeling as though he stopped breathing.  The Veteran also testified that he mentioned these symptoms to a VA physician in Little Rock, Arkansas, within three months of returning from Iraq.  However, VA treatment records indicate that the Veteran visited VA medical centers in Little Rock six times from March 2008 to October 2008 without any complaints of these symptoms.  Notably, when the Veteran was specifically asked about his sleep habits during a March 2008 traumatic brain injury evaluation, he indicated that he was unsure about nighttime awakenings.  Contrary to the Veteran's testimony, the evidence of record indicates that the Veteran never reported symptoms of sudden awakenings and gasping for air until April 2009, over a year and a half after discharge from active duty.  Furthermore, when the Veteran's sleep apnea was diagnosed in July 2009, the Veteran reported the date of onset of his symptoms as September 2008, approximately one year after discharge.  The Veteran's testimony contradicts the statements he consistently made to medical professionals for a year and a half after service.  The Veteran's inconsistent statements and the absence of contemporaneous medical evidence weigh against the Veteran's service connection claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board Decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

In the written statement from the Veteran's bunkmate, E.L. indicated that while serving in Iraq, he noticed that the Veteran often stopped breathing while he was asleep.  E.L. stated that he "would have to shake the bunk to get him to move and start breath[ing] again."  During the Board hearing, the Veteran testified that he did not know whether E.L. ever witnessed him waking suddenly and gasping for air.  The Board does not find it credible that the Veteran's bunkmate frequently observed the Veteran not moving and not breathing during the night, such that he had to shake the bunk to get the Veteran to start breathing again, yet he never told the Veteran.  E.L. also indicated that the Veteran "would always fall asleep during meetings" and "on many occasions," the Veteran fell asleep while driving.  A March 2008 VA treatment record indicates that the Veteran reported feeling fatigued and tired "only sometimes."  The Board does not find it credible that that despite being specifically asked about sleep habits and fatigue, the Veteran never mentioned frequently falling asleep during work meetings and while driving.  Consequently, the Board assigns little probative value to the statements of E.L. 

The Board notes that the Veteran also submitted written statements from his fiancé and a co-worker regarding his sleep apnea symptoms.  The Veteran's fiancé indicated that she met the Veteran shortly after he returned from Iraq, and they started dating soon after they met.  She stated that the Veteran snored  loudly and recalled an incident in which he woke up startled and gasping for air.   The Veteran returned from Iraq in August 2007 and was released from active duty the following month.  The Veteran's fiancé did not indicate when the events she described occurred or whether she even knew the Veteran while he was on active duty.  The Veteran's co-worker indicated that the Veteran seemed fatigued and sometimes fell asleep at work.  However, the co-worker did not indicate when these events occurred.  Consequently, the Board finds that the statements of the Veteran's fiancé and co-worker have no probative value.  

Accordingly, service connection for sleep apnea is not warranted, as the most probative evidence shows that the Veteran's current sleep apnea was not incurred in, due to, or aggravated by his active duty.   In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
 

ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


